NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO JOSUE IRAHETA-LOPEZ,                      No.    15-73026

                Petitioner,                     Agency No. A205-513-353

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Mario Josue Iraheta-Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny in part and grant in part the petition for review, and we

remand.

      Substantial evidence supports the agency’s determination that Iraheta-Lopez

failed to establish a protected ground was or would be one central reason for the

harm he experienced or fears in El Salvador. See Ayala v. Holder, 640 F.3d 1095,

1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Parussimova v. Mukasey, 555 F.3d

734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”). Thus,

Iraheta-Lopez’s asylum claim fails.

      As to withholding of removal, the agency did not have the benefit of

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (holding that the “one

central reason” standard applies to asylum but not withholding of removal). Thus,

we grant the petition for review and remand Iraheta-Lopez’s withholding of

removal claim to the agency for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because

Iraheta-Lopez failed to show it is more likely than not he would be tortured by or


                                         2                                      15-73026
with the consent or acquiescence of the government if returned to El Salvador. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       Iraheta-Lopez’s removal is stayed pending a decision by the BIA.

       The government must bear the costs for this petition for review.

       PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3                                 15-73026